IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,         : No. 196 WAL 2022
                                      :
                    Respondent        :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
JAMES L. DAVIS,                       :
                                      :
                    Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,         : No. 197 WAL 2022
                                      :
                    Respondent        :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
JAMES L. DAVIS, JR.,                  :
                                      :
                    Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,         : No. 198 WAL 2022
                                      :
                    Respondent        :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
JAMES DAVIS, JR.,                     :
                                      :
                    Petitioner        :


                                 ORDER



PER CURIAM
     AND NOW, this 18th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.




              [196 WAL 2022, 197 WAL 2022 and 198 WAL 2022] - 2